Citation Nr: 1129535	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-42 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased compensable disability rating for a right ankle disorder. 

2.  Entitlement to service connection for a neurological disorder of the bilateral lower extremities.  

3.  Entitlement to service connection for a bilateral hip disorder. 

4.  Entitlement to service connection for a bilateral hearing loss disability. 

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a stomach disorder (originally claimed as residuals of a cyst removal of the stomach), to include as secondary to the service-connected residuals of gunshot wound to the abdomen.



REPRESENTATION

Veteran (Appellant) represented by:  The American Legion


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from February 1981 to November 1992. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By that rating action, the RO, in part, denied the Veteran's claims for service connection for a neurological disorder of the bilateral lower extremities, hip disorder, a hearing loss disability, tinnitus, and a stomach disorder (originally claimed as residuals of a cyst removal of the stomach).  The RO also continued a noncompensable evaluation assigned to the service-connected right ankle disorder.  The Veteran appealed the RO's May 2008 rating action to the Board.

In a July 2011 letter to the Board, the Veteran, through his representative, waived initial RO consideration of a May 2010 VA treatment record, which was received after the appeal was certified to the Board.  38 C.F.R. § 20.1304 (2011).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Board finds that additional substantive and procedural development is warranted prior to further appellate review of the service connection and increased evaluation claims on appeal.  Specifically, in part, to afford the Veteran VA examinations to obtain medical opinions as to whether or not any currently present neurological disorder of the bilateral lower extremities, bilateral hip disorder, hearing loss disability, tinnitus and stomach disorder (originally claimed as residuals of a removal of a cyst of the stomach) are etiologically related to various events that occurred during military service or to a service-connected disability, as well as to determine the current severity of the service-connected right ankle disorder.

The Veteran maintains that he currently has a neurological disorder of the right and left lower extremities and a bilateral hip disorder that are the result of having performed numerous parachute jumps during military service.  The Board observes that while service treatment records do not document in-service neurological problems of the lower extremities or any bilateral hip pathology, the Veteran's DD 214 reflects that he was awarded the Parachutists Badge.  In light of the Veteran's receipt of the Parachutists Badge, in-service parachute jumps, and in recognition of the fact that such jumps often involve bone-jarring injury, the Board finds that he should be afforded VA neurological and orthopedic examinations with opinions to determine whether or not he currently has a neurological disorder of the right and left lower extremities and bilateral hip disorder that are related to his in-service parachuting jumps prior to further appellate consideration of his claims for service connection for a neurological disorder of the bilateral lower extremities and bilateral hip disorder.  

The Veteran contends that he incurred a bilateral hearing loss disability and bilateral tinnitus from firing heavy artillery fire and weapons at the firing range while assigned to the 82nd Airborne Division.  The Veteran's service treatment records (STRs) show that he was assigned to the 82nd Airborne Division.  Post-service treatment records show that the Veteran did not have any occupational noise exposure while employed as a wedding photographer. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon v. Nicholson, at 83.

The Veteran is competent to state when the symptoms of his claimed hearing loss and tinnitus occurred.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

The Veteran's report of in-service noise trauma and continuity of symptomatology trigger VA's duty to obtain an examination.  Thus, the Board finds that an examination is needed to obtain a competent medical opinion as to whether any current bilateral hearing loss disability and bilateral tinnitus are etiologically related to his period of military service.

Concerning the claim for service connection for a stomach disorder (originally claimed as residuals of a removal of a cyst from the abdomen), the Veteran maintains that after he received a gunshot wound to the abdomen during military service, he has experienced pain, nerve damage, cyst removal, and a scar of the abdomen.  He maintains that the above-cited residuals are secondary to the service-connected residuals of a gunshot wound of the abdomen, currently rated as 10 percent disabling.  (See Veteran's representative's written argument to VA, page (pg.) 3).  

Service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2010).  Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

On remand, and in view of the foregoing regulation, the Board finds that the Veteran should be afforded a VA examination and opinion on whether the Veteran currently has a stomach disorder that is separate from the service-connected residuals of a gunshot wound of the abdomen and, if so, whether it secondary thereto.  Id. 

In addition, to ensure that all due process requirements are met, the RO/AMC should ensure that the Veteran is properly notified as to what evidence is needed to support service connection for a stomach disorder (originally claimed as residuals of a removal of a stomach cyst) on a secondary basis.  An April 2007 letter from the RO to Veteran informed him of the requirements to prevail on a claim for service connection a direct basis, but did not include those for secondary service connection.  In readjudicating the secondary service connection claim on appeal, the Board notes that 38 C.F.R. § 3.310 was revised, effective October 10, 2006.  Because VA received the Veteran's secondary service connection claim in March 2007, the revised version is applicable to his claim.

Regarding his service-connected right ankle disability, VA last examined the Veteran to determine the current severity of his right ankle disability in April 2008.  A copy of the examination report is of record.  A physical evaluation of the Veteran's right ankle in April 2008 was essentially normal.  The Veteran argues that his service-connected right ankle disorder is more severely disabling than that reflected by the currently assigned noncompensable disability rating.  A Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Thus, on remand, the Board finds that the Veteran must be scheduled for a VA orthopedic examination to determine the current severity of his service-connected right ankle disorder. 

Finally, the Veteran's representative indicated that in mid-May 2011, the Veteran had sought treatment from an unidentified VA Medical Center for his service-connected right ankle disorder.  (See May 2011 written argument from the Veteran's representative, pg. 2).  VA has a duty to obtain all relevant VA and Governmental records prior to adjudication of a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the claims file, are in the constructive possession of the Board and must be considered); see also 38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  The Veteran should be sent a notice letter addressing the type of evidence needed to support a claim for a stomach disorder that is secondary to the service-connected residuals of a gunshot wound of the abdomen pursuant to 38 C.F.R. § 3.310.

2.  Contact the Veteran and ask him to provide the specific name of the VAMC from where he obtained treatment for his right ankle in May 2011.  Upon receipt of the above-requested information, the RO must obtain all treatment records pertaining to the Veteran from the specified VAMC.  All records/responses received should be associated with the claims files.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  Schedule the Veteran for a VA neurological and orthopedic examinations to determine the nature and likely etiology of any current neurological disorder of the bilateral lower extremities and hip disorder respectively, and to determine the current severity of the Veteran's right ankle disorder.

The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiners. In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. In reaching all conclusions, the examining physicians, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular:

(i) The neurological examiner must respond to the the following question: 

Does the Veteran currently have a neurological disorder of the bilateral lower extremities that is as likely as not (50 percent or greater probability) related to any aspect of his period of military service, including his parachute jumps?;

(ii) The orthopedic examiner must answer the following question? 

Does the Veteran currently have a bilateral hip disorder that is as likely as not (50 percent or greater probability) related to any aspect of his period of military service, including his parachute jumps? 

(iii) The orthopedic examiner should determine all symptomatology associated with the service-connected right ankle disability, to include any limitation of motion.  The examiner should also characterize the degree of any limitation of motion as marked or moderate.  

The examiner should also answer in the affirmative or negative in response to the following questions: 

(a) Is there any evidence of ankylosis of the right ankle in plantar flexion less than 30 degrees;

(b) Is there evidence of ankylosis of the subastragalar or tarsal joint in good weight-bearing position?

(c) Is there evidence of malunion of the os calcis or astrgalus of a moderate or marked deformity? 

The examiner should also determine whether the Veteran's right ankle disorder is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional range-of-motion loss due to any weakened movement, excess fatigability, pain, flare-ups or incoordination of the right ankle, expressed in degrees, if possible.

The examiners must provide a rationale for their respective opinions in typewritten reports.

4.  Schedule the Veteran for a VA examination, including audiometric testing, to determine the nature and etiology of any current hearing loss disability for VA compensation purposes and tinnitus.

The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner.  In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. In reaching all conclusions, the examining physicians, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular:

(i) Does the Veteran have a current hearing loss disability for VA compensation purposes and tinnitus that are as likely as not (50 percent or greater probability) related to military service, including in-service noise exposure?

(ii) Did any hearing loss for VA compensation purposes and/or tinnitus have its onset within the initial post-service year?  

The examiner should review the claims folders.  The examiner should provide a rationale for the opinion.

5.  Schedule the Veteran for a VA examination by a qualified examiner to determine the nature and etiology of any currently present stomach disorder.  The following considerations will govern the examination:

a. The claims files, including all medical records obtained and a copy of this remand, will be reviewed by the examiner. In addition to the specific directive of addressing the evidence of record as noted below, the examiner must acknowledge receipt and review of the claims files, the medical records obtained and a copy of this remand.

b. In reaching all conclusions, the examining physician, must identify and explain the medical basis or bases for the conclusion, with identification of the evidence of record relied upon in reaching the conclusion.  In particular:

Does the Veteran currently have a stomach disorder that is separate ( not part and parcel of) the service-connected residuals of a gunshot wound of the abdomen, such as scarring, neurological impairment, cyst removal?  If yes, was any separately diagnosed stomach disorder as likely as not (50 percent or greater probability) caused or aggravated (made permanently worse) by the service-connected residuals of a gunshot wound of the abdomen?

The examiner should review the claims folders.  The examiner should provide a rationale for the opinion.

6.  After completion of the above and any additional development deemed necessary, the RO/AMC must readjudicate the issues of entitlement to service connection for a bilateral hip disorder, bilateral hearing loss disability, tinnitus, stomach disorder (originally claimed as residuals of removal of a stomach cyst) to include on a secondary basis, with consideration of all applicable laws and regulations.  

The RO/AMC's adjudication of the claim of entitlement to an increased compensable disability rating for a right ankle disorder should include consideration of whether "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007) is warranted.

If the above-cited service connection and increased evaluation claims are denied, the RO/AMC will issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative and provide them with an opportunity to respond, before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the substantive development of his service connection and increased evaluation claims. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required of the Veteran until further notice.  The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for scheduled VA examinations, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2010).




_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


